DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Election/Restriction response filed on 08/01/2021.  Claims 1-20 are pending.  Claims 1, 11, and 17 are independent. 
Election/Restrictions
Applicant's election with traverse of Species A (Figures 4-6) in the reply filed on 08/01/2021 is acknowledged.  The traversal is on the ground(s) that the election/restriction failed to specify how Species A was patentably distinct from Species B.  This is not found persuasive because the disclosure of the pending application describes that Species A and Species B are patenably distinct.  For example, at least the parts/structures of the device near 3b and 3a in Species B such as shown in Figs. 7-9 and the corresponding parts/structures of Species A such as shown in Figures 4-5 have mutually exclusive characteristic(s).
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2d” in Figs. 4 and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should No new matter should be added.
Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  
a)  In line 3 of claim 1, the limitation “an adjustable banding device” should be amended --the adjustable banding device-- because the preamble provides the antecedent basis for that limitation. 
b)  In line 3 of claim 11, the limitation “an adjustable banding device” should be amended --the adjustable banding device-- because the preamble provides the antecedent basis for that limitation. 
c)  In line 3 of claim 17, the limitation “an adjustable banding device” should be amended --the adjustable banding device-- because the preamble provides the antecedent basis for that limitation. 
d)  In line 27 of claim 17, the limitation “a pulmonary artery” should be amended to --the pulmonary artery-- to avoid confusion of referring to different arteries.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 recites the limitation "the blood vessel typical of an infant or neonate" in line 9 of the claim.  First, there is insufficient antecedent basis for the limitation, “the blood vessel” in the claim.  Furthermore, it is unclear whether the limitations means “a typical blood vessel or an infant or neonate” or “a blood vessel of a typical infant or neonate.”  Third, the specification neither describe what a typical blood vessel nor a typical infant or neonate is (e.g. size range).  Claim 1 recites “the blood vessel” throughout the claim.
b) Claim 11 recites the limitation "the blood vessel" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites “the blood vessel” throughout the claim.
c) Claim 11 recites the limitation "the patient" in line 30 of the claim.  There is insufficient antecedent basis for this limitation in the claim.   Claim 11 recites “an infant or neonate” in the preamble.    It is suggested to amend the preamble of claim 11 to 
d) Claim 17 recites the limitation "a typical pulmonary artery of an infant and neonate" in lines 13-14 of the claim.  It is unclear what a “typical” pulmonary artery of an infant and neonate is because the specification describe what a typical pulmonary artery is (e.g. size range or what are the features of a “typical” pulmonary artery).
e) Claim 17 recites the limitation "the blood vessel" in line 27 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether it means the pulmonary artery.  Claim 11 also recites “the blood vessel” in other parts the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, 12, 17, 19, and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edmunds, Jr. et al. (US Pat. No.: 3,831,583) in view of Bootman et al. (US Pat. No.: 4,543,088).
Regarding claims 1-6, 11, 12, 17, 19, and 20, Edmunds, Jr. discloses a method of using an adjustable banding device (the whole device shown in Fig. 1; also see Figs. 2-5) for treating a patient that is an infant or neonate (Figs. 1-5 and Col. 1, lines 19-49), comprising the steps of: providing an adjustable banding device (the whole device shown in Fig. 1; also see Figs. 2-5) comprising: an insufflating button (12, Fig. 1), an extending tube (11, Fig. 1) connected to said insufflating button and adapted to extend from said insufflating button, and an inflating banding ring (10, Fig. 1) pre-formed into a "C" shaped cuff and connected to said extending tube, said inflating banding ring comprising a hydraulic sleeve (combination of 13, 17, and 18, Fig. 1) configured of a size and shape for at least partially encircling a blood vessel / pulmonary artery typical of an infant or neonate (Figs. 1-5 and Col. 1, lines 19-49), said hydraulic sleeve including: an external wall (combination of 17 and 18, Fig. 1) having a first end and a second end (Fig. 1), wherein the wall forms a continuous structure between said first 
Bootman teaches, in the same field of endeavor (insufflating button with extending tube for fluid transfer), an extending tube (24, Figs. 7 and 4-6 and Col. 5, lines 15-43) extends radially from an insufflating button (the whole button shown in Fig. 7 similar to 10 shown in Figs. 1, 2, and 4-6) or a base (combination of 44 and 54, Figs. 7 and 4-6) of the insufflating button; the insufflating button including: the base (combination of 44 and 54, Fig. 2) having a plurality of holes (30, Fig. 4 and Col. 5, lines 15-43) disposed close to an outlying border of the base for providing fixation points to fix said insufflating button to a patient using sutures (Col. 5, lines 15-43and Col. 6, lines 13-25), and securing holes in the insufflating button to the patient using sutures (Col. 5, lines 15-43 and Col. 6, lines 13-25).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to replace the insufflating button of Edmunds, Jr. with the insufflating button of Bootman with the extending tube extends radially from the insufflating button or a base of the insufflating button in order to obtain the advantage of giving the operator better .
Claims 7, 8, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edmunds, Jr. et al. (US Pat. No.: 3,831,583) in view of Bootman et al. (US Pat. No.: 4,543,088) as applied to claims 1 and 11 above, and further in view of Dimatteo (US Pub. No.: 2004/0199129).
Regarding claims 7, 8, 13, and 14, Edmunds, Jr. in view of Bootman teaches substantially all the limitations of the claims as taught above.  Both Edmunds, Jr. and Bootman further teaches that the self-sealing reservoir including silicone for receiving an injected material (Edmunds, Jr., Col. 3, line 66-Col.4, line 13; Bootman, Col. 3, lines 18-26).  However, neither Edmunds, Jr. nor Bootman discloses that the plate of the base of the insufflating button includes a porcelain plate.  
Dimatteo teaches, in the same field of endeavor, an insufflating button (102, Fig. 4) comprising: a base (120, Fig. 4) including a ceramics plate (ceramics base, Para. [0038])) for preventing a needle point from exiting said base.  Furthermore, porcelain is a well-known type of ceramic material. 
At the time of the invention, it would have been obvious to modify the base of the insufflating button of Edmunds, Jr. in view of Bootman to include a ceramic plate for .
Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edmunds, Jr. et al. (US Pat. No.: 3,831,583) in view of Bootman et al. (US Pat. No.: 4,543,088), Dimatteo (US Pub. No.: 2004/0199129) as applied to claims 7 and 13 above, respectively, and further in view of Conlon et al. (US Pub. No.: 2004/0254536).
Regarding claims 9 and 15, Edmunds, Jr. in view of Bootman and Dimatteo discloses substantially all the limitations of the claims.  Bootman further discloses that the self-sealing reservoir has a self-sealing diaphragm (42, Fig. 7 and Col. 3, lines 18-26 and Col. 5, lines 15-43) at a top and a silicone base (combination of 44 and 54, Fig. 7 and Col. 3, lines 18-26 and Col. 5, lines 15-43).  Edmunds also further discloses that insufflating button is hermetically connected to the extending tube (Col. 2, line 42-50).  However, none of the Edmunds, Jr. in view of Bootman, Dimatteo explicitly disclose that the base is about 3 mm thick.
Conlon teaches, in the same field of endeavor (insufflating button of a medical device), a base (22, Figs 1-3) of an insufflating button (10, Figs. 1-3) is about 3 mm thick (Fig. 3 and Para. [0026], the base is about 3 mm because the thickness of the flange 32 at the shaft is about 1 mm and the base is shown to be 3 times as thick as the flange 32).
.
Claims 10, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edmunds, Jr. et al. (US Pat. No.: 3,831,583) in view of Bootman et al. (US Pat. No.: 4,543,088) as applied to claims 1, 11, and 17 above, respectively and further in view of Pudenz et al. (US Pat. No.: 5,112,303).
Regarding claims 10, 16, and 18, Edmunds, Jr. in view of Bootman discloses substantially all the limitations of the claims but fails to disclose that the banding device is coated with medical grade silicone and includes radiopaque material.
Pudenz teaches, in the same field of endeavor (implantable medical device), an implantable medical device coated with medical grade silicone and including radiopaque material (Col. 6, lines 17-26).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the implantable device, the banding device of Edmunds, Jr. in view of Bootman to be coated with medical grade silicone and include radiopaque material in order to ensure that the entire device presents only exposed surface of material having known and acceptable tissue reaction properties and to facilitate x-ray detection of the position and configuration of the implantable device after the device is inserted into the body (Pudenz, Col. 6, lines 17-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20040078004 A1		Bourne, George et al. discloses an access port for needle to administer or withdraw fluids from the access port.
US 4673394 A		Fenton, Jr.; Paul V. et al. discloses an access port for needle to administer or withdraw fluids from the access port with sewing flange.
US 4685905 A		Jeanneret nee Aab; Hedwig discloses an access port for needle to administer or withdraw fluids from the access port with sewing flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JING RUI OU/            Primary Examiner, Art Unit 3771